DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/21.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of first engaging parts”, “a plurality of second engaging parts”, “a fixing clip” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The issue is that the previous claim intends for the areas to not be the same, then this limitation is indefinite with regard to what is being required of the claim.  The Examiner will construe the claim essentially as if there is a cylindrical portion followed by at least a partial flare at the top opening of the cup, the claim will be met until further clarification is provided.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim appears to encompass all of the possible constructions.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 5, "wherein the oil cup is integrally formed with the body or the oil cup is disposed independently of the body.” Appears to fail to further limit the claim since the alternative encompasses all possible constructions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomono (2008/0223953).
Regarding claim 1, Tomono discloses an atomization apparatus, comprising:
a body (items 4/6), having an internal cavity;
a reservoir chamber (item 25 space within), disposed in the internal cavity;
a spacer (item 81), disposed above the reservoir chamber, wherein the spacer and a top wall (item 75) of the internal cavity form an atomized gas passage, the atomized gas passage being communicated with a nozzle (item 80) of the body (space between 81 and wall of 4/75 which atomized gas may flow before going to the nozzle); and
an oil cup (item 20), disposed inside the reservoir chamber and located outside a projection of the spacer onto the reservoir chamber, a bottom of the oil cup being communicated with the reservoir chamber (via 23).
Regarding claim 2, Tomono further discloses wherein the spacer extends downwardly from an internal top wall of the internal cavity to form a baffle (appears to form a baffle within system), which is enclosed peripherally with an opening on a bottom of the baffle (lower portion of 81 has an opening at the bottom which is enclosed by the system), and wherein a plane on which the bottom end of the baffle is located is lower than a plane on which a top end of the oil cup is located (top of cup is higher than lowest portion of baffle/spacer).
Regarding claim 3, Tomono further discloses wherein the oil cup comprises an oil cup body having a flared opening that spreads outward (at least part of the opening of figure 4 is flared outwards, this embodiment appears to read on claim 1 as well).

Regarding claim 5, Tomono further discloses wherein the oil cup is integrally formed with the body or the oil cup is disposed independently of the body (can be construed as either).
Regarding claim 6, Tomono further discloses wherein the body comprises:
a lower casing (item 06);
a trough body (item 25 to 60), wherein the reservoir chamber is an internal space surrounded by a side wall of the trough body disposed on the lower casing, and a fixing device (space for holding cup within trough) for fixing the oil cup is disposed in the trough body, the fixing device being located outside a projection of the spacer onto the trough body (noting that sidewalls of 203 are outside of projection of 81); and
an upper cover (item 04), detachably connected to the trough body, wherein the internal cavity is formed between the upper cover and the trough body.
Regarding claim 8, Tomono further discloses wherein a plurality of first engaging parts are disposed on an outer side surface of a bottom plate of the trough body (each connection of trough portion to the outer housing 06), and a plurality of second engaging parts (each connection of outer housing 06 to trough portion) are disposed at positions corresponding to the plurality of first engaging parts in the lower casing, wherein the plurality of first engaging parts structurally matches with the plurality of second engaging parts (appear to be molded together thus they must match), and the trough body is affixed to the lower casing when the plurality of first engaging parts are engaged with the plurality of second engaging parts (molded together).
Regarding claim 9, Tomono further discloses wherein a through hole (bottom opening of 25) is disposed on a bottom of the trough body  and located inside a projection of the nozzle onto the bottom plate of the trough body (projecting 80 downward encompasses 25), and an atomizing sheet (item 40) is disposed inside the through hole; and the atomization apparatus further comprises:
a muffling component (item 27), wherein the muffling component is disposed at an upper end of a central axis of the atomizing sheet (disposed above central axis of atomizing sheet) and is internally 
Regarding claim 10, Tomono further discloses wherein a noise reduction bracket (item 50) is convexly (projects outwardly from 74) disposed on the top wall of the internal cavity and is internally located relative to the flanking side of the spacer (located within spacer), wherein
a top end of the noise reduction bracket directs towards the nozzle (see figure 1);
a bottom end of the noise reduction bracket directs towards the atomizing sheet (atomizing sheet it at bottom, thus lower end would direct in that direction); and
a top end of the muffling component is engaged with the noise reduction bracket (flow goes from top of muffling component to bracket).
Regarding claim 11, Tomono further discloses wherein an edge of the side wall of the trough body extends outward to form a bent edge, and the bent edge is engaged with the lower casing (bent portions of trough extend to lower casing component 06).
Regarding claim 12, Tomono further discloses wherein the body further includes an upper casing (item 04 reconstrued), the upper casing and the lower casing forming an external housing of the atomization apparatus, wherein the upper casing covers the upper cover (reconstrued as item 74) and the trough body.
Regarding claim 13, Tomono further discloses wherein a first airflow passage is formed between an external portion of the upper cover, the bent edge, and the upper casing (there is an air flow passage between bent edge, upper casing (item 04) and upper cover (item 74); and
a second air flow passage is formed between the lower casing and the internal side of the bent edge (air flow passage between lower casing and bent edge), wherein
a first vent (item 203 acts as a vent on opposite side of drawing) disposed on the bent edge communicates the second airflow passage with the first airflow passage;
a second vent (at 69) disposed on the upper cover connects the first air flow passage with the internal cavity; and
a third vent (right side of drawing has vent is adjacent to lower casing and connects to the first air passage) disposed on the lower casing connects the first air passage with the external air.

Regarding claim 16, Tomono further discloses wherein there is a preset distance between a bottom of the spacer and a liquid level of the reservoir chamber (controllable by user, no functional/structural requirement needed to meet this limitation other than the system being capable of having a preset distance).
Regarding claim 17, Tomono further discloses wherein the spacer is a non-enclosed baffle, and the oil cup and the atomized gas passage are disposed on different sides of the spacer, respectively (one is on the interior of the baffle one is on the exterior).
Regarding claim 18, Tomono further discloses wherein a protruded water level board having a scale is disposed in the reservoir chamber, the scale configured to indicate a volume of a liquid contained in the reservoir chamber (par. 19, S, 02, 03T2, scale being the system of measuring the liquid to output to the user of if there is liquid to be dispensed and shut down if empty).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomono (2008/0223953) in view of Schramm (2006/0175426).
Regarding claim 7, Tomono is essentially silent as to the connection between the oil cup and the trough body.  For clarity, some sort of connection is necessary to allow for a spacing between 20 and 19 of Tomono since the component cannot float.
However, Schramm teaches a plurality of different connections (frictional fit between 31 and base; a snap/clip connection between 33 and 31, etc.).
. 
.Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomono (2008/0223953) in view of Tanida (2010/0288627).
Regarding claim 14, Tomono fails to teach wherein a protrude snapping part is convexly disposed on a lower end of the upper cover, the protrude snapping part being engaged with the internal wall of the upper casing to fix the upper cover with the upper casing.
However, Tanida teaches a similar system in the same field of endeavor teaching wherein a protrude snapping part (104B) is convexly disposed on a lower end of the upper cover, the protrude snapping part being engaged with the internal wall (98B) of the upper casing to fix the upper cover with the upper casing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a snap fit attachment as taught Tanida to the system of Tomono, the motivation being that this allows for a clear indication that there is a positive connection.  Further, any additional attachments would more securely attach the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752